Citation Nr: 1428695	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO. 10-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a service-connected low back disability, to include lumbar degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty training from September 1974 to March 1975, and active military service from January 1976 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied an increased rating in excess of 10 percent for a service-connected low back disability.

In his March 2010 substantive appeal the Veteran requested a videoconference hearing before a Veterans Law Judge. The Veteran was scheduled for a hearing and notice of the date, time, and location of the hearing was provided. However, the Veteran failed to report for the hearing, without explanation or any request to reschedule. Therefore, the hearing request is considered withdrawn. 38 C.F.R. § 20.704(d).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran is unemployed but has not indicated that he is unable to obtain or maintain gainful employment as a result of his service-connected disabilities. Therefore, the Board finds the issue of TDIU has not been raised by the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability was manifested by degenerative disc disease at L5-S1, forward flexion of greater than 60 degrees but less than 85 degrees, a combined range of motion of greater than 120 degrees but less than 235 degrees, and no further limitation of motion after repetitive testing due to pain or other factors; but not by forward flexion of 60 degrees or less, a combined range of motion of 120 degrees or less, favorable or unfavorable ankylosis, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis, or incapacitating episodes. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service-connected low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2007, prior to the initial unfavorable adjudication in March 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified private treatment records have been obtained and associated with the claims file. No other relevant records have been identified and are outstanding.

The record indicates that as of September 2012 the Veteran had applied for Social Security disability benefits, but there is no indication that those records have been associated with the claims file or are otherwise unavailable. While VA's duty to assist generally requires that such records be obtained, VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Relevant records are those that relate to the injury for which benefits are sought and have a reasonable possibility of helping to substantiate the claim. Id. 

Here, there is no indication that the Social Security records, if any, are relevant to the central issue in this claim, which is the current severity of the Veteran's low back disability, to include specific measurements of the Veteran's low back range of motion in degrees. Further, the VA and private medical records associated with the claims file cover the entire period on appeal, and contain numerous instances of both range of motion testing of the Veteran's lumbar spine as well as general spine examinations noting the presence or lack of tenderness, muscle spasm, and other spinal abnormalities. As such, there is already substantial medical evidence of record concerning the current severity of the Veteran's low back disability. As there is no indication that any extant Social Security records would address the current severity of the Veteran's low back disability to a further extent than the extensive medical evidence already of record on that issue, the Board finds that any Social Security records in existence do not have a reasonable possibility of helping to substantiate the Veteran's claim for an increased rating for a low back disability. Therefore, the records are not relevant, and VA had no duty to obtain them. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in December 2007 and July 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, and conducted thorough medical examinations of the Veteran. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating in excess of 10 percent for a low back disability. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's low back disability is rated under Diagnostic Code 5237 as a lumbosacral strain. Although the Veteran's currently diagnosed L5-S1 DDD would normally be rated under Diagnostic Code 5242 for degenerative arthritis of the spine, all spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. See 38 C.F.R. § 4.71a, General Formula. As such, although the Veteran is diagnosed with L5-S1 DDD, the Veteran can be appropriately rated under DC 5237 as the same rating criteria are used. Under the General Formula, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. See id. 

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine great than 60 degrees but not greater than 85 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, muscle spam, guarding or localized tenderness not resulting in abnormal gain or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, General Formula.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends that he is entitled to an increased rating in excess of 10 percent for his service-connected low back disability. The Veteran has stated that he experiences limitation of motion, pain on movement, weakness and stiffness, which the Veteran is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was provided with VA examinations in December 2007 and July 2013. The December 2007 examiner found the Veteran's range of motion while standing to be forward flexion to 90 degrees, extension to 5 degrees, right and left lateral flexion to 25 degrees and right and left lateral rotation to 35 degrees. After three repetitions forward flexion was further limited to 75 degrees, but extension, right and left lateral flexion, and right and left lateral rotation remained the same, with the initial limitations noted to be solely due to the Veteran's body habitus. Thus, taking into account further limitation after repetitive motion, the Veteran's combined range of motion was 200 degrees. No history of incapacitating episodes, kyphosis, or reverse lordosis was noted, although some left sided muscle spasm and tenderness to palpitation were found to be present. The examiner diagnosed the Veteran as having lumbar DDD at L5-S1, based on contemporaneous x-rays.

The July 2013 VA examiner found the Veteran to have sitting forward flexion to 90 degrees, extension to 5 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees. No further limitation due to pain on motion or after repetitive testing was noted to be present. Thus, the Veteran's combined range of motion was 165 degrees. The examiner noted that all range of motion measurements were done in a sitting position as the Veteran refused to perform the tests while standing. No guarding or muscle spasm was found to be present, and IVDS, incapacitating episodes, and flare-ups were not noted. An antalgic gait was present, but this was attributed to the Veteran's diabetes-related left foot surgery and the Veteran's high body mass index. The examiner diagnosed the Veteran as having L5-S1 DDD, based on x-rays taken at the time of the examination.

Also of record are numerous private medical treatment records concerning the Veteran's lumbar spine. Medical records from March 2008 to May 2009 and from December 2010 reflect complaints of low back pain and reduced range of motion of the lumbar spine, but the precise range of motion in degrees is not provided. Records from December 2009 to February 2010 indicate that the Veteran had full range of motion of the lumbar spine, but that stiffness was present. A May 2008 record indicates forward flexion to 50 percent of normal, but did not state what constituted normal forward flexion. Similarly, an April 2009 treatment record indicated that overall the Veteran's lumbar range of motion was reduced by 10 to 25 percent, but provided no precise measurements in degrees or any information on what constitutes a normal combined range of motion. Finally, a November 2010 record indicated the Veteran had abnormal extension to 10 degrees, but did not state that limitations in any other directions were present. While several of the private treatment records listed above note the presence of spasms and tenderness, no spinal abnormalities were noted, and none of the records reflect the presence of incapacitating episodes.

Based on the evidence of record, the Veteran's low back disability most nearly approximates the level of severity contemplate by a ten percent rating. Both VA examiners measured the Veteran's forward flexion and combined range of motion as being consistent with that contemplated by a 10 percent rating. While the Veteran's May 2008 treatment record notes forward flexion was reduced by 50 percent, there is no benchmark provided allowing for calculation of what a 50 percent reduction means in degrees of motion. Further, treatment records from December 2009 to February 2010 indicated a full range of motion. The medical evidence does not show that the Veteran's spasms or tenderness result in abnormal gait or spinal contour. Therefore, the Board finds that the preponderance of the evidence is against a finding that, for the period on appeal, the Veteran's low back disability has more nearly approximated the level of severity contemplated by a higher rating of 20 percent for degenerative arthritis of the lumbar spine. 38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5242.

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has, at different times, complained of limitation of motion, pain on movement, weakness and stiffness, which he is competent to report. Jandreau, 492 F.3d 1372. These factors were specifically taken into account by the December 2007 examiner and are already fully contemplated by the Veteran's current 10 percent rating, based on additional limitation of forward flexion after repetitive testing. 38 C.F.R. §§ 4.40, 4.45. Additionally, the Veteran's complaints of pain are contemplated by the current rating. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The July 2013 VA examiner found that the Veteran did not have IVDS. Further, the Veteran has not stated, and the medical evidence does not show, that the Veteran has ever suffered incapacitating episodes as contemplated by the Incapacitating Episodes Formula. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. In light of the lay and medical evidence of record, a rating in excess of 10 percent based on incapacitating episodes lasting at least two weeks but less than four weeks is not warranted. Id.

The Board notes that when evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. Here, the Veteran was granted service connection for left and right lower extremity radiculopathy as secondary to his low back disability in a June 2013 rating decision, and assigned a disability rating of 10 percent for each lower extremity. As such, the Board finds that the Veteran's noted associated neurologic disabilities are already fully contemplated by those ratings, and therefore need not be addressed here.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a rating in excess of 10 percent the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Rating

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected low back disability is manifested by limitation of motion, pain on movement, weakness and stiffness. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the schedule of ratings for the musculoskeletal system. See 38 C.F.R. § 4.71a, Diagnostic Code 5276. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is limitation of motion, weakness, pain on movement, and stiffness. In short, there is nothing exceptional or unusual about the Veteran's low back disability as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. As such, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected low back disability, to include lumbar degenerative disc disease, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


